Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 1 of 44




                    UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF FLORIDA
                                Miami Division

                                      MDL No. 2599
                        Master File No.: 15-MD-02599-MORENO
                       S.D. Fla. Case No. 1:14-cv-24009-MORENO


    IN RE: TAKATA AIRBAG PRODUCT
    LIABILITY LITIGATION


    THIS DOCUMENT RELATES TO:

    ECONOMIC LOSS TRACK CASES
    AGAINST VOLKSWAGEN GROUP OF
    AMERICA, INC. AND AUDI OF AMERICA,
    LLC


        PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
       VOLKSWAGEN CLASS SETTLEMENT, PRELIMINARY CERTIFICATION OF
             SETTLEMENT CLASS, AND APPROVAL OF CLASS NOTICE
                  AND INCORPORATED MEMORANDUM OF LAW

                                             PODHURST ORSECK, P.A.
                                             Peter Prieto (FBN 501492)
                                             Aaron S. Podhurst (FBN 63606)
                                             Matthew P. Weinshall (FBN 84783)
                                             Stephen F. Rosenthal (FBN 131458)
                                             John Gravante (FBN 617113)
                                             Alissa Del Riego (FBN 99742)
                                             SunTrust International Center
                                             One S.E. Third Ave., Suite 2300
                                             Miami, Florida 33131
                                             Phone: (305) 358-2800
                                             Email: pprieto@podhurst.com
                                                    apodhurst@podhurst.com
                                                    srosenthal@podhurst.com
                                                    jgravante@podhurst.com
                                                    mweinshall@podhurst.com
                                                    adelriego@podhurst.com

                                             Chair Lead Counsel for Plaintiffs

                                              (Additional counsel listed below)
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 2 of 44




                                                        TABLE OF CONTENTS
                                                                                                                                            PAGE

    INTRODUCTION ................................................................................................................................ 1
    BACKGROUND AND PROCEDURAL HISTORY .................................................................................... 4
         A.         Factual Background. ..................................................................................................... 4
         B.         Procedural History. ....................................................................................................... 6
         C.         Settlement Negotiations. ............................................................................................... 9
    TERMS OF THE SETTLEMENT ............................................................................................................ 9
         A.         The Settlement Class..................................................................................................... 9
         B.         Settlement Fund. ......................................................................................................... 10
         C.         Outreach Program. ...................................................................................................... 11
         D.         Out-Of-Pocket Claims Process. .................................................................................. 12
         E.         Residual Distribution Payments.................................................................................. 14
         F.         Enhanced Rental Car/Loaner Program. ...................................................................... 16
         G.         Customer Support Program......................................................................................... 16
         H.         Release. ....................................................................................................................... 18
         I.         Notice Program. .......................................................................................................... 19
         J.         Settlement Administration. ......................................................................................... 20
         K.         Attorneys’ Fees and Incentive Awards for Class Representatives. ............................ 21
    MEMORANDUM OF LAW ................................................................................................................ 22
         A.         The Legal Standard for Preliminary Approval. .......................................................... 22
         B.         The Settlement Satisfies the Criteria for Preliminary Approval................................. 24
                    1.     Class Representatives and Class Counsel Have
                           Adequately Represented the Class. ..................................................................... 25
                    2.     The Settlement is the Product of Good-Faith, Informed, and Arm’s-Length
                           Negotiations......................................................................................................... 26
                    3.     The Relief Provided to Class Members is Adequate........................................... 27
                          (a) The Costs and Risks of Trial. ....................................................................... 29
                          (b) The Effectiveness of the Distribution of the Settlement Benefits. ............... 30
                          (c) Settlement Class Representative Service Awards and Attorneys’ Fees. ...... 30

                                                                            i
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 3 of 44




                          (d) The Settlement Represents the Full Agreement of the Parties..................... 31
                    4.     The Settlement Treats Class Members Equitably Relative to Each Other.......... 31
         C.         Preliminary Certification of the Settlement Class Is Appropriate. ............................. 32
         D.         The Court Should Approve the Proposed Notice Program Because It Is
                    Constitutionally Sound................................................................................................ 35
         E.         The Court Should Schedule a Fairness Hearing. ........................................................ 37
    CONCLUSION.................................................................................................................................. 37




                                                                          ii
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 4 of 44




           Plaintiffs respectfully move, under Rule 23 of the Federal Rules of Civil Procedure, for

    preliminary approval of a proposed Settlement with Volkswagen Group of America and Audi of

    America, LLC (collectively “Volkswagen” or “VW”), preliminary certification of the Class

    defined in the Settlement, and approval of the proposed notice to the Class.1

           This motion requests preliminary approval of a $42 million class settlement covering

    1.35 million vehicles that is modeled on the seven prior settlements that this Court has previously

    approved in this MDL. Like the prior settlements, it includes cash compensation to Class

    members, an outreach program to accelerate the removal of defective inflators, and an expansive

    rental car program. The Court, in its discretion, may decide this motion without a hearing, as

    Rule 23 only requires a hearing for final approval, not preliminary approval and authorization of

    notice. A proposed Preliminary Approval Order for the Settlement is attached as an exhibit to

    this motion and as Exhibit 7 to the Settlement Agreement.

                                             INTRODUCTION

           This litigation began more than five years ago, when car owners and lessees sued Takata

    Corporation and its subsidiary TK Holdings, Inc. (collectively, “Takata”), and seven automotive

    companies, for economic damages arising from deceptive conduct concerning defective Takata

    airbags installed in Plaintiffs’ vehicles. A common defect that was concealed from purchasers

    and lessees, Plaintiffs alleged, armed Takata airbag inflators with an unreasonably dangerous

    propensity to deploy aggressively or rupture, expelling debris toward vehicle occupants. Tens of

    millions of such airbags are now subject to recalls nationwide. The unprecedented size of these

    recalls—the largest in U.S. history—bankrupted Takata, which also pled guilty to wire fraud.

    Seven automotive companies originally sued in the litigation—Toyota, Honda, BMW, Nissan,


    1
      The Settlement Agreement is attached hereto as Exhibit A. Capitalized terms not defined
    herein shall have the same definitions and meanings ascribed to them in the Settlement.
                                                    1
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 5 of 44




    Mazda, Subaru, and Ford—entered into class-wide settlements in the spring and summer of

    2017, and in the spring of 2018, to resolve the consumer economic loss claims asserted against

    them.

            In the spring of 2018, after it became clear that the initial seven automakers were not

    alone in using defective Takata airbag inflators, vehicle owners and lessees sued an additional

    four automakers—Volkswagen, Mercedes-Benz, General Motors, and FCA—alleging that they

    too engaged in deceptive conduct and concealed the common defect in the Takata airbag

    inflators.

            Now, after extensive negotiations in good faith, at arm’s length, by counsel experienced

    in consumer class action matters, with the assistance of mediator, Paul Huck, Jr., and with the

    benefit of three years of exhaustive discovery, Plaintiffs and Volkswagen have agreed to the

    proposed Settlement with a value of at least $42 million for a class that covers approximately

    1.35 million vehicles.

            From the outset, the two objectives of this litigation have been to obtain compensation for

    Class Members and to mitigate the public safety hazard posed by millions of defective Takata

    airbags still in Class Members’ vehicles. The proposed Settlement achieves both of these

    objectives. The primary features of the Settlement include the following:

             Non-Reversionary Settlement Fund: Volkswagen will contribute $42 million,
              less a 20% credit for the Enhanced Rental Car Program described below, in
              cash to a non-reversionary common fund over a four-year period to pay for a
              state-of-the-art Outreach Program, fund cash payments to Class Members, and
              cover all settlement-related fees and costs.

             Outreach Program: Innovative and well-funded outreach methods will be
              employed to maximize Class Members’ recognition of the danger of not
              replacing the Takata airbag inflator in their vehicles, including but not
              limited to direct contact via mail, in-person visits, telephone, social media, e-
              mail, and text message, and multi-media campaigns using radio, television,
              print, and the internet.

                                                     2
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 6 of 44




            Out-of-Pocket Claims Process: Class Members may submit claims for the
             reimbursement of uncapped but reasonable expenses they incurred in
             connection with having the Recall Remedy performed on their vehicles,
             ranging from taxi fare and towing expenses to lost wages and child-care costs.

            Residual Distributions: Class Members also have the option of registering
             for a payment of up to $250 from distributions made from residual funds
             remaining in the Funds each program year, and because any residual funds
             cascade down from year to year, Class Members could receive up to $500
             over the course of the Settlement.

            Enhanced Rental Car/Loaner Program: VW will provide free rental or loaner
             vehicles to all Class Members whose subject vehicles have been recalled and
             who request one while awaiting a repair or when replacement parts are not
             available.

            Customer Support Program: VW will provide Class Members with
             prospective coverage for repairs and adjustments of current and replacement
             inflators, including the expense of parts and labor, for an extended period of
             time.

           The proposed Settlement with Volkswagen is fair, reasonable, and adequate. Indeed, it is

    an outstanding result for the Class. It will provide cash recovery to Class Members and increase

    public safety by encouraging and incentivizing Class Members to bring their vehicles to

    dealerships for the Recall Remedy. Additionally, the Class described in the Settlement satisfies

    all the requirements of Rule 23 for settlement purposes. And the Notice Program designed to

    communicate the Settlement to the Class far exceeds all applicable requirements of law,

    including Rule 23 and constitutional due process. Accordingly, Plaintiffs seek preliminary

    approval of the Settlement with Volkswagen, certification of the Class, approval of the Notice

    Program, and the setting of a schedule for the final approval process.




                                                    3
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 7 of 44




                               BACKGROUND AND PROCEDURAL HISTORY

        A.       Factual Background.

             This Court is keenly familiar with the facts giving rise to Plaintiffs’ claims and

    Volkswagen’s defenses. Plaintiffs reference such facts below to the extent pertinent to the issues

    raised in this motion.

             In late 2014, a number of plaintiffs, on behalf of themselves and all others similarly

    situated, sued several automotive companies, including BMW, Ford, Honda, Mazda, Nissan,

    Subaru, and Toyota, and airbag suppliers Takata Corporation and TK Holdings, Inc. (“Takata”).

    Several years later, after the scope of the problem expanded, similar suits were also brought

    against a second group of automakers, Volkswagen, Mercedes-Benz, General Motors and FCA

    (collectively, with the first seven automakers, the “Automotive Defendants”).

             Plaintiffs, who owned or leased vehicles manufactured or sold by the Automotive

    Defendants, allege that their vehicles were equipped with defective airbags supplied by Takata.

    The airbags, Plaintiffs allege, all share a common, uniform defect: the use of phase-stabilized

    ammonium nitrate, a notoriously volatile and unstable compound, as the propellant in their

    defectively designed inflators, which are supposed to release gas to inflate an airbag cushion in

    the milliseconds following a crash. As a result of this common defect, Takata’s airbag inflators

    have an unreasonably dangerous propensity to rupture and expel debris toward vehicle

    occupants.

             Following numerous field ruptures of Takata’s inflators that seriously injured or killed

    vehicle occupants, the Automotive Defendants began to recall vehicles equipped with such

    inflators.    Honda initiated several recalls from 2008 through 2012, claiming that the field

    ruptures resulted from several limited manufacturing defects. As field ruptures continued to

    occur, however, the recalls expanded significantly. From April 11, 2013, through May 15, 2015,
                                                    4
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 8 of 44




    BMW, Ford, Honda, Mazda, Nissan, Subaru, and Toyota initiated and expanded recalls

    ultimately covering millions of vehicles. On May 18, 2015, Takata entered into a Consent Order

    with NHTSA that required it to file Defect Information Reports, triggering recalls of almost 34

    million inflators. Given the size of the recalls and a shortage of replacement inflators, NHTSA

    also entered a Coordinated Remedy Order to prioritize which vehicles should be repaired first.

    Takata’s Consent Order has been amended several times, expanding the recall to all inflators

    with   non-desiccated     phase-stabilized    ammonium-nitrate      propellant,   which     includes

    approximately 60 million inflators.

           Prior to the recalls, Plaintiffs allege, neither Takata nor the Automotive Defendants

    disclosed this common defect to Class Members. Instead, they repeatedly represented that their

    products were safe. Plaintiffs allege that they suffered several forms of economic damages as a

    result of purchasing defective airbags and vehicles that were inaccurately represented to be safe.

    Plaintiffs overpaid for their vehicles with defective airbags and did not receive the benefit of

    their bargain, because the vehicles and airbags were of a lesser standard and quality than

    represented. In addition, Plaintiffs suffered damages in the form of out-of-pocket expenses,

    including lost wages from taking time off work to bring their vehicles to dealerships for the

    recall, paying for rental cars and alternative transportation, and hiring child-care while the recall

    remedy was being performed.

           Beyond suffering these economic damages, millions of Class Members remain exposed

    to the unreasonable risk of serious injury or death posed by defective Takata inflators that have

    not been removed from their vehicles. Even though nationwide recalls have been underway for

    more than three years, millions of recalled airbags remain unrepaired; in fact, around 35% of the

    inflators in Volkswagen and Audi vehicles that have been or will be recalled have not been

    repaired yet, according to the most recent data published by NHTSA. Although supply shortages
                                                     5
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 9 of 44




    are partly responsible for delays in recall completion, NHTSA has also highlighted a lack of

    effective outreach programs from automotive companies.

          B.    Procedural History.

                On October 27, 2014, a number of plaintiffs filed a class action compliant in Craig

    Dunn, et al. v. Takata Corp., et al., No. 1:14-cv-24009 (S.D. Fla.), alleging, among other things,

    that certain automotive companies manufactured, distributed, or sold certain vehicles containing

    allegedly defective airbag inflators manufactured by Takata, which contained Phase-Stabilized

    Ammonium Nitrate (“PSAN”) propellant that degraded over time and that allegedly could, upon

    deployment, rupture and expel debris or shrapnel into the occupant compartment and/or

    otherwise affect the airbag’s deployment, and that the Plaintiffs sustained economic losses as a

    result thereof.

                The Judicial Panel on Multidistrict Litigation (the “JPML”) subsequently consolidated

    the Dunn action for pretrial proceedings with additional class and individual action alleging

    similar or identical claims In re Takata Airbag Products Liability Litigation, No. 1:15-md-

    02599-FAM (S.D. Fla.) (MDL 2599) (the “Takata MDL”), pending before the Honorable

    Federico A. Moreno in the United States District Court for the Southern District of Florida. (ECF

    No. 1.)2

               On March 17, 2015, the Court entered an Order Appointing Plaintiffs’ Counsel and

    Setting Schedule, which designated Peter Prieto of Podhurst Orseck, P.A. as Chair Lead Counsel,

    David Boies of Boies Schiller and Flexner LLP, and Todd A. Smith of Smith Lacien LLP, as Co-

    Lead Counsel in the Economic Loss track; Curtis Miner of Colson Hicks Eidson as Lead

    Counsel for the Personal Injury track; and Roland Tellis of Baron & Budd, P.C., James Cecchi of



    2
        Reference to “ECF No. __” concerns filings entered on the Takata MDL docket.
                                                     6
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 10 of 44




    Carella, Byrne, Cecchi, Olstein, Brody & Agnello P.C., and Elizabeth Cabraser of Lieff Cabraser

    Heimann & Bernstein, LLP as Plaintiffs’ Steering Committee members. (ECF No. 393 at 4-5.)

           On January 13, 2017, Defendant Takata Corporation signed a criminal plea agreement in

    which it admitted, among other things, that it “knowingly devised and participated in a scheme to

    obtain money and enrich Takata by, among other things, inducing the victim OEMs [Original

    Equipment Manufacturers] to purchase airbag systems from Takata that contained faulty,

    inferior, nonperforming, non-conforming, or dangerous PSAN inflators by deceiving the OEMs

    through the submission of false and fraudulent reports and other information that concealed the

    true and accurate test results for the inflators which the OEMs would not have otherwise

    purchased as they were.” United States v. Takata Corp., No. 2:16-cr-20810 GCS EAS, ECF No.

    23 at B-6, B-7 (E.D. Mich. Feb. 27, 2017). Takata entered a guilty plea to one count of wire

    fraud as part of a settlement with the U.S. Department of Justice. See id. at 2-3.

           On June 25, 2017, TK Holdings Inc. and certain of its subsidiaries and affiliates filed for

    bankruptcy, each commencing a voluntary case under Chapter 11 of title 11 of the United States

    Code in the United States Bankruptcy Court for the District of Delaware. (See ECF No. 1857.)

    On June 26, 2017, TK Holdings Inc. filed its Notice of Bankruptcy Filing and Imposition of

    Automatic Stay Pursuant to Section 262(a) of the Bankruptcy Code. (Id.)

           On August 8, 2017, Plaintiffs Brett Alters and April Rockstead Barker, et al., filed a

    complaint in the District of New Jersey against Volkswagen Group of America, Inc.,

    Volkswagen AG, Takata Corporation, and TK Holdings, Inc., Alters v. Volkswagen Group of

    America, Inc., No. 17-cv-05863 (D.N.J.) (“Alters Complaint”), asserting economic loss claims

    relating to Takata PSAN inflators in Volkswagen vehicles. The JPML transferred the Alters

    action to the Takata MDL on September 18, 2017. (ECF No. 2044.)



                                                     7
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 11 of 44




           On March 14, 2018, Plaintiff Michael McBride, et al., filed a complaint in the Eastern

    District of Virginia against Audi of America, LLC, Audi AG, and Volkswagen AG, McBride v.

    Audi of America, LLC, No. 18-cv-00284 (E.D. Va.) (“McBride Complaint”), asserting economic

    loss claims relating to Takata PSAN inflators in Audi vehicles. The JPML transferred the

    McBride action to the Takata MDL on March 26, 2018. (ECF No. 2467.)

           On March 14, 2018, Plaintiffs filed a consolidated class action complaint in the Takata

    MDL, Puhalla v. Volkswagen AG, No. 15-MD-2599 (S.D. Fla.) (ECF No. 2430) (“Consolidated

    Class Action Complaint”), bringing together the claims of Plaintiffs who filed actions that were

    transferred into the MDL, as well as Plaintiffs who direct filed their claims in the MDL.

           Per the Court’s subsequent Order (ECF No. 2651), Plaintiffs filed, on May 18, 2018, an

    amended Puhalla complaint that removed the claims of automotive recyclers, which were placed

    in a separate complaint in the MDL. (ECF No. 2762 (“Amended Consolidated Class Action

    Complaint”); see ECF No. 2781).

           Volkswagen moved to dismiss the amended Puhalla complaint (ECF No. 2988),

    Plaintiffs filed a response (ECF No. 3034), and Volkswagen filed a reply (ECF No. 3101). The

    Court heard oral argument on the motion to dismiss on December 11, 2018. (See ECF No. 3139.)

           On May 3, 2019 (ECF No. 3394), June 20, 2019 (ECF No. 3406), and May 27, 2020

    (ECF No. 3834), the Court issued Orders ruling on Volkswagen’s motion to dismiss. In these

    Orders, the Court dismissed Volkswagen AG and Audi AG for lack of personal jurisdiction, and

    as to Volkswagen Group of America, Inc. and Audi of America, LLC, dismissed certain claims

    and allowed others to proceed. (ECF No. 3406 at 95; ECF No. 3834 at 49-51.)

           Plaintiffs filed the second amended Puhalla complaint, which reinstated claims asserted

    on behalf of Florida and direct-filed Plaintiffs against Volkswagen Group of America, Inc. and



                                                    8
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 12 of 44




    Audi of America, LLC, on April 23, 2021. (ECF No. 4026) (“Second Amended Consolidated

    Class Action Complaint”).

            Written discovery and extensive document productions have taken place over the past

    three years (millions of pages of documents have been produced); Volkswagen has taken 17

    depositions of class representatives and related individuals; and Plaintiffs have deposed at least

    18 Takata witnesses and 5 Volkswagen witnesses. VW has also conducted inspection of the

    vehicles of the Class Representatives. The fact-discovery deadline was August 9, 2021; the

    deadline to complete expert discovery is November 15, 2021; and the deadline to file motions for

    summary judgment and class certification is December 22, 2021. (ECF Nos. 4078, 4087.)

       C.    Settlement Negotiations.

            Parallel to the hard-fought litigation track, preliminary settlement discussions began on

    December 11, 2020, when counsel for Plaintiffs and counsel for VW conducted an initial

    mediation with court-appointed mediator, Paul Huck, Jr. of Jones Day LLP. During this

    mediation, and in subsequent conferences between counsel, the Parties discussed their relative

    views of the law and facts and potential relief for the proposed Class and exchanged a series of

    counter-proposals. After numerous phone conferences and exchanges of information, the parties

    ultimately reached an agreement in principle in July of 2021. The parties then negotiated the

    precise terms of the Settlement Agreement for several weeks and signed the Settlement

    Agreement on August 31, 2021. Negotiations between the parties were always adversarial, non-

    collusive, and at arm’s length.

                                      TERMS OF THE SETTLEMENT

            The terms of the Settlement are detailed in the Agreement, attached hereto as Exhibit A.

    The following is a summary of the material terms of the Settlement.

       A.    The Settlement Class.
                                                    9
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 13 of 44




            The Class is an opt-out class under Rule 23(b)(3) of the Federal Rules of Civil Procedure.

    The Class is defined as:

               (1) all persons or entities who or which owned and/or leased, on the date of
               the issuance of the Preliminary Approval Order, Subject Vehicles
               distributed for sale or lease in the United States or any of its territories or
               possessions; and (2) all persons or entities who or which formerly owned
               and/or leased Subject Vehicles distributed for sale or lease in the United
               States or any of its territories or possessions, and who or which sold or
               returned, pursuant to a lease, the Subject Vehicles after February 9, 2016,
               and through the date of the issuance of the Preliminary Approval Order.
               Excluded from this Class are: (a) Volkswagen, its officers, directors,
               employees and outside counsel; its affiliates and affiliates’ officers,
               directors and employees; its distributors and distributors’ officers and
               directors; and Volkswagen’s Dealers and their officers, directors, and
               employees; (b) Settlement Class Counsel, Plaintiffs’ counsel, and their
               employees; (c) judicial officers and their immediate family members and
               associated court staff assigned to this case, any of the cases listed in Exhibit
               1, or the 11th Circuit Court of Appeals; (d) Automotive Recyclers and their
               outside counsel and employees; and (e) persons or entities who or which
               timely and properly exclude themselves from the Class.

    Exhibit A (§ II.A.9).

            “Subject Vehicles” means those Volkswagen vehicles listed on Exhibit 9 that contain or

    contained Takata PSAN inflators in their driver or passenger frontal airbags that (1) have been

    recalled, or (ii) shall be recalled per the May 5, 2020 agreement between NHTSA and

    Volkswagen Group of America, Inc. regarding Takata SDI-D inflators, as indicated in Exhibit 10

    to the Settlement Agreement.

            Based on the number of recalled vehicles reported by VW, Plaintiffs estimate that there

    are at least 1.35 million members of the VW Class.

       B.    Settlement Fund.

            The Settlement requires Volkswagen to deposit a total of $42 million, less a 20% credit

    for the Enhanced Rental Car/Loaner Program, into a non-reversionary Qualified Settlement

    Fund. Non-reversionary means that no amount of the Settlement funds will revert back or be

                                                     10
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 14 of 44




    returned to Volkswagen. VW has agreed to deposit approximately 12% of the full Settlement

    Amount within 30 days of this Court’s Preliminary Approval of the Settlement, to immediately

    fund the first year of the Outreach Program. The rest of the Settlement Fund payments will be

    made over a prescribed four-year schedule set forth in the Settlement. See Exhibit A (§ III.A.2).

            The Settlement Fund will be used to pay for: (a) the Outreach Program; (b) an Out-of-

    Pocket Claims Process to compensate Class Members for out-of-pocket expenses relating to the

    Takata Airbag Inflator Recall; (c) residual cash payments to Class Members who have not

    incurred reimbursable out-of-pocket expenses and who register for residual payments, to the

    extent that there are residual amounts remaining; (d) the Enhanced Rental Car/Loaner Program,

    which will provide rental or loaner vehicles to Class Members at no cost when the Recall

    Remedy is being performed or is delayed; (e) the Notice Program; (f) claims administration,

    including expenses associated with the Settlement Special Administrator; (g) Court-awarded

    Settlement Class Counsel’s fees and expenses; and (h) Court-awarded incentive awards to Class

    Representatives, if permitted by Eleventh Circuit law. See Exhibit A (§ III.A.3).

       C.    Outreach Program.

            Even though the recall has been underway for several years, hundreds of thousands of

    Class Members remain exposed to the continuing unreasonable danger of rupturing inflators. A

    significant feature of the Settlement obligates Volkswagen to fund an intensive, innovative

    Outreach Program aimed at maximizing the removal of dangerous inflators from Class

    Members’ vehicles. The Outreach Program will utilize traditional and non-traditional media

    well beyond the methods currently used by Volkswagen. The methods of outreach may include:

    (a) direct contact of Class Members via U.S. Mail, telephone, social media, e-mail, texting, and

    canvassing; (b) contact of Class Members by third parties (e.g., independent repair shops); and



                                                   11
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 15 of 44




    (c) multi-media campaigns, such as through print, television, radio, and the internet. See Exhibit

    A (§ III.B).

            The budget for the entire Outreach Program is set at 33% of the Settlement Amount but

    may be adjusted subject to agreement of the Parties. The Settlement Special Administrator will

    oversee and administer the Outreach Program and will engage industry-leading consultants with

    specialized knowledge of different outreach methods to adjust the Outreach Program to

    maximize its effectiveness. In this way, the Outreach Program is designed to be flexible and

    nimble, geared to redirect resources to methods that prove most effective at motivating Class

    Members to bring their vehicles to dealerships for the Recall.          The Settlement Special

    Administrator is also empowered to resolve disputes between the Parties about how best to

    design and implement the Outreach Program.

            Underscoring the public safety objective of the Settlement, VW has agreed to not wait

    until Final Approval and immediately fund and implement the first 12 months of the Outreach

    Program within 30 days of Preliminary Approval.

       D.    Out-Of-Pocket Claims Process.

            Another important feature of the Settlement is an Out-of-Pocket Claims Process, which

    will reimburse Class Members for reasonable out-of-pocket expenses incurred relating to the

    Takata Airbag Inflator Recalls. See Exhibit A (§ III.D). There are two primary benefits to the

    Claims Process: first, it permits Class Members to recover for the reasonable expenses they

    actually incurred, without limiting recovery to certain pre-determined categories or amounts; and

    second, it furthers the public-safety goal of incentivizing Class Members who still own or lease

    Subject Vehicles to bring their vehicles to a dealership for the Recall Remedy, because having

    the Recall Remedy performed is a prerequisite to eligibility for such a payment.              The

    Registration/Claim Form is straightforward, simple, and not burdensome. See, e.g., Exhibit A at
                                                   12
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 16 of 44




    Ex. 12 thereto. It will be provided to Class Members via the Settlement website and Volkswagen

    will request that VW Dealers provide the Registration/Claim Form to Class Members when they

    bring their vehicles there for the Recall Remedy.

           The Settlement Special Administrator, as he has done in prior settlements, will oversee

    the Out-of-Pocket Claims Process, including the determination of types of reimbursable costs

    and the eligibility of claims for reimbursement. The Parties agreed to recommend several

    common types of recall-related expenses for reimbursement eligibility, all of which are identified

    on the Registration/Claim Form:

           (i)    reasonable unreimbursed rental car and transportation expenses, after
                  requesting and while awaiting the Recall Remedy from a VW Dealer;

           (ii)   reasonable towing charges to a VW Dealer for completion of the Recall
                  Remedy;

           (iii) reasonable childcare expenses necessarily incurred while the Recall Remedy
                 is being performed on the Subject Vehicle by the VW Dealer;

           (iv) reasonable unreimbursed out-of-pocket costs associated with repairing
                driver or passenger front airbags containing Takata PSAN inflators;

           (v)    reasonable lost wages resulting from lost time from work directly associated
                  with the drop off and/or pickup of a Subject Vehicle at a VW Dealer for
                  performance of the Recall Remedy; and

           (vi) reasonable fees incurred for storage of a Subject Vehicle after requesting
                and while awaiting a Recall Remedy part.

    See Exhibit A (§ III.D.3). In addition to these categories of expenses, the Settlement Special

    Administrator is empowered to approve and pay for other reimbursable claims that the

    Settlement Special Administrator deems to be a reasonable out-of-pocket expense, and Class

    Members are invited to submit claims for such expenses. Id. (§ III.D.2).

           As far as the timing of payments to Class Members, the first set of reimbursements to

    eligible Class Members who have completed and filed a Registration/Claim Form will be made

    on a rolling basis by the Settlement Special Administrator no later than 180 days after the
                                                   13
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 17 of 44




    Effective Date. Reimbursements for following years will be made on a rolling basis as claims

    are submitted and approved.

            For the reimbursements that occur in years one through three, reimbursements will be

    made on a first-in-first-out basis until the Settlement Fund is depleted for that year. If there are

    no more funds to reimburse eligible Class Members in that particular year, then those Class

    Members will be moved to subsequent years for reimbursement. For reimbursements to eligible

    Class Members that are to occur in year four, the last year of the reimbursement process, out-of-

    pocket-expense payments will be made for the amounts approved by the Settlement Special

    Administrator, unless the approved reimbursements to eligible Class Members exceed the

    amount of the Settlement Fund remaining. If this event occurs, then reimbursements will be

    made on a pro rata basis until the available amount is exhausted.

       E.    Residual Distribution Payments.

            The settlement program offers Class Members an additional way to receive a cash

    payment. Rather than submit a claim for out-of-pocket expenses, Class Members have the

    option of registering for a Residual Distribution of up to $250 from the Settlement Fund.

    Residual Distributions will be funded with the monies remaining in the fund at the end of each of

    the four settlement program years, after all payments are made for the Outreach Program and for

    approved claims for out-of-pocket expenses. See Exhibit A (§ III.E).

            Class Members are eligible for a Residual Distribution if they just registered for a

    residual payment or if they submitted claims in that year, or prior program years, that were

    previously rejected.   Subject to certain exceptions, funds remaining after payment of the

    maximum residual payment to all Class Members in any given year shall be rolled over into the

    following year’s settlement program. The settlement program will last for at least four years.



                                                    14
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 18 of 44




           The Settlement is structured to maximize cash payments to Class Members. Any funds

    that remain at the end of the last settlement program year after the Residual Distribution, if any,

    is made, may be distributed, unless it is administratively unfeasible, on a per capita basis to

    Class Members who: (a) previously submitted claims that were paid; (b) previously submitted

    claims that were rejected and have not received any prior claims payments; or (c) registered for a

    residual payment only. Alternatively, the Parties may elect to fund additional Outreach Program

    activities with such remaining funds. The residual payment from this last Settlement program

    year is limited to $250 per Class Member, as well. Thus, it is possible for a Class Member who

    simply registers for Residual Distribution payments to receive $500 over the course of the

    Settlement—$250 from the initial Residual Distribution at the end of the program year the Class

    Member registers, and $250 from the final Residual Distribution at the end of the settlement

    program.

           Finally, if there are any funds remaining in the Settlement Fund after all of the foregoing

    payments have been made through the last program year, those funds may be distributed to all

    Class Members on a per capita basis, unless it is administratively unfeasible. If the Settlement

    Special Administrator determines it to be administratively unfeasible (e.g., because the cost of

    distributing the remaining funds would consume them), then those funds may be distributed cy

    pres, with the Court’s approval.




                                                    15
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 19 of 44




       F.      Enhanced Rental Car/Loaner Program.

            Another aspect of the Settlement relief—the Enhanced Rental Car/Loaner Program—is

    designed to address any inconvenience or additional costs certain Class Members may face in

    getting the Recall Remedy performed on their vehicles due to supply shortages of replacement

    parts or the time needed to perform the Recall Remedy. Any Class Member who brings a

    recalled Subject Vehicle to a dealership for the Recall Remedy and requests a rental/loaner

    vehicle will be provided one for free, until the Recall Remedy is performed on the Subject

    Vehicle.    See Exhibit A (§ III.C.).    Commencing no later than the issuance date of the

    Preliminary Approval Order, this additional benefit furthers public safety and reduces a potential

    impediment to Class Members having the Recall Remedy performed on their vehicle.

            In exchange for providing the Enhanced Rental Car/Loaner Program, Volkswagen will

    receive a credit of 20% of the Settlement Amount. One quarter of the credit shall be applied to

    each of the four annual payments that VW must make into the Settlement Fund, such that the full

    credit is realized at the time of the Year Four Payment.

            The Settlement Special Administrator is charged with monitoring VW’s compliance with

    the Enhanced Rental Car/Loaner Program. Every six months, VW must certify to the Settlement

    Special Administrator that it is complying with the program, and the Settlement Special

    Administrator is authorized to audit and confirm VW’s compliance.

       G.      Customer Support Program.

            In addition to the monetary elements of the Settlement, Volkswagen has also agreed to

    provide Class Members with a Customer Support Program that provides prospective coverage

    for repairs and adjustments (including parts and labor) necessary to correct any defects in the

    materials or workmanship of (1) the Takata PSAN inflators contained in the driver or passenger

    front airbag modules of Subject Vehicles, or (2) replacement driver or passenger inflators
                                                    16
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 20 of 44




    installed pursuant to the Takata Airbag Recall in the Subject Vehicles. See Exhibit A (§ III.G.).

    This benefit covers two important scenarios where Class Members are at risk of incurring

    additional expenses if their Subject Vehicle is recalled in the future, and where they had the

    Recall Remedy performed, but the new inflator is in any way defective or breaks.

           Eligible Class Members may begin seeking the Customer Support Program benefits 30

    days after the Court’s issuance of the Final Order, a date chosen to give VW sufficient lead time

    to coordinate with their dealers regarding how to implement this benefit. The Customer Support

    Program benefit will be automatically transferred and will remain with the Subject Vehicle

    regardless of ownership. It does not apply, however, if a replacement airbag inflator deploys

    normally. Nor does the Customer Support Program extend to inoperable vehicles and vehicles

    with a salvaged, rebuilt, or flood-damaged title.

           The duration of the Customer Support Program benefit for each Class Member depends

    on whether the Recall Remedy has already been performed and whether the Subject Vehicle

    contains a desiccated Takata PSAN inflator. The Settlement provides as follows:

           (i)    If the Subject Vehicle has been recalled and the Recall Remedy has been
                  completed as of the date of the issuance of the Court’s Preliminary Approval
                  Order, then the Customer Support Program will last for 10 years measured
                  from the date the Recall Remedy was performed on the Subject Vehicle or
                  150,000 miles measured from the date the Subject Vehicle was originally
                  sold or leased by a Volkswagen Dealer (“Date of First Use”), whichever
                  comes first. However, each eligible vehicle will receive coverage for at
                  least 75,000 miles measured from the date the Recall Remedy was
                  performed on the Subject Vehicle, or two years measured from the date of
                  the issuance of the Court’s Preliminary Approval Order, whichever is later.

           (ii)   If the Subject Vehicle has been or will be recalled and the Recall Remedy
                  has not been completed as of the date of the issuance of the Court’s
                  Preliminary Approval Order, then the Customer Support Program will last
                  for (a) 10 years from the Date of First Use, or, if the Recall Remedy is
                  subsequently performed on the Subject Vehicle, the date the Recall Remedy
                  is performed, or (b) 150,000 miles measured from the Date of First Use,
                  whichever comes first. However, each eligible vehicle will receive coverage
                  for at least 75,000 miles measured from the date the Recall Remedy was
                                                    17
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 21 of 44




                 performed on the Subject Vehicle, or two years measured from the date of
                 the issuance of the Court’s Preliminary Approval Order (or from the date the
                 Recall Remedy is subsequently performed, if it is), whichever is later.

    Exhibit A (§ III.G).

       H.    Release.

            Upon entry of final judgment, Class Members agree to give a broad release to the

    “Released Parties,” defined essentially as Volkswagen and all related entities and persons, of all

    claims “regarding the subject matter of the Actions,”

              arising from, related to, connected with, or in any way involving the Claims
              or the Actions, the Subject Vehicles’ driver or passenger front airbag
              modules containing desiccated or non-desiccated Takata PSAN inflators,
              and any and all claims involving the Takata Airbag Inflator Recalls that are,
              or could have been, alleged, asserted or described in the Alters Complaint,
              the McBride Complaint, the Consolidated Class Action Complaint, the
              Amended Consolidated Class Action Complaint, the Second Amended
              Consolidated Class Action Complaint, the Actions or any amendments of
              the Actions.

    Exhibit A (§ VII.B). There are two important exceptions carved from the releases: for personal

    injury and physical property damage claims and for claims against certain “Excluded Parties.”

            First, the Settlement Agreement provides that “Plaintiffs and Class Members are not

    releasing and are expressly reserving all rights relating to claims for bodily injury, wrongful

    death or physical property damage (other than to the Subject Vehicle) arising from an incident

    involving a Subject Vehicle, including the deployment or non-deployment of a driver or

    passenger front airbag with a Takata PSAN inflator.” Exhibit A (§ VII.D (emphasis added)).

            Second, the Settlement Agreement also reserves and does not release claims against

    “Excluded Parties,” who are defined as Takata (and all related entities and persons) and all other

    automotive manufacturers and distributors (and all their related entities and persons), specifically

    including other, non-VW Defendants in the Action. See Exhibit A (§ VII.E.).



                                                    18
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 22 of 44




        I.      Notice Program.

             The Settlement contains a robust Class Notice Program designed to satisfy all applicable

    laws, including Rule 23 and constitutional due process.         Notifying Class Members of the

    Settlement, in both English and Spanish, will be accomplished through a combination of the

    Direct Mailed Notices, Publication Notice (in newspapers, magazines, and/or other media

    outlets),      Radio       Notice,      notice        through     the     Settlement      website

    (www.AutoAirbagSettlement.com), a Long Form Notice, and other forms of notice, such as

    banner notifications on the internet. The details of each form of notice are set forth in the

    Declaration of Cameron R. Azari, Esq., of Epiq Systems, Inc., the proposed Settlement Notice

    Administrator. See Exhibit A, Ex. 11 thereto.

             The Settlement Notice Administrator also will update the combined Settlement website

    for the seven prior, approved settlements with information pertaining to the Volkswagen

    Settlement. The website will inform Class Members of the terms of the Settlement Agreement,

    their rights, dates and deadlines, and related information. The website shall include, in .pdf

    format, materials agreed upon by the Parties and/or required by the Court, including the

    Registration/Claim Form, both in English and Spanish.           This accomplishes a reduction in

    administrative expense, as a new website does not need to be created and designed.

             Class Members shall also receive Direct Mailed Notice, substantially in the form attached

    as Exhibit 2 to the Settlement Agreement, by U.S. Mail. The Direct Mailed Notice informs

    potential Class Members of the various ways they can obtain the Long Form Notice (via the

    website, mail, or a toll-free telephone number), and the general structure of the Settlement. The

    Settlement Notice Administrator must also re-mail any Direct Mailed Notices returned by the

    U.S. Postal Service with a forwarding address, and, for returned mail without a forwarding

    address, research better addresses and promptly re-mail copies of the applicable notice to any
                                                     19
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 23 of 44




    better addresses.

            The Settlement Notice Administrator shall also establish a toll-free telephone number that

    will provide settlement-related information to Class Members using an Interactive Voice

    Response system, with an option to speak with live operators.

            The Long Form Notice, attached as Exhibit 6 to the Settlement Agreement, will advise

    Class Members of the general terms of the applicable Settlement, including information on the

    identity of Class Members, the relief to be provided, and what claims are to be released; notify

    them of and explain their rights to opt out of or object to the Settlement; disclose the amounts of

    attorneys’ fees and expenses that Settlement Class Counsel may seek, and individual awards to

    the Class Representatives, and shall explain that such fees and expenses—as awarded by the

    Court—will be paid from the Settlement Fund.

            The Long Form Notice will also include the Registration/Claim Form.                   The

    Registration/Claim Form, attached as Exhibit 12 to the Settlement Agreement, informs the Class

    Member that the form must be fully completed and timely returned within the Claim Period to be

    eligible to obtain monetary relief pursuant to this Agreement.

            To comply with the Class Action Fairness Act, the Settlement Notice Administrator shall

    also send to each appropriate State and Federal official the materials specified in 28 U.S.C. §

    1715 and otherwise comply with its terms. The identities of such officials and the content of the

    materials shall be mutually agreeable to the Parties, through their respective counsel.

       J.    Settlement Administration.

            The Settlement Special Administrator is charged with administering all aspects of the

    Settlement, with the exception of the Notice Program, which the Settlement Notice

    Administrator shall handle, in coordination with the Settlement Special Administrator. The

    Parties agree that Patrick A. Juneau, of Juneau David APLC, who was appointed to serve as the
                                                    20
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 24 of 44




    Settlement Special Administrator for the Toyota, Mazda, Subaru, Nissan, Honda, BMW, and

    Ford settlements, should also serve as Settlement Special Administrator, subject to the Court’s

    approval, for this Settlement. His responsibilities will include (1) overseeing and administering

    the Outreach Program, (2) auditing and confirming VW’s compliance with the Enhanced Rental

    Car/Loaner Program, and (3) overseeing and administering the Out-of-Pocket Claims Process

    and Residual Distribution, a function which requires the exercise of discretion, to determine the

    reasonableness and eligibility of Class Members’ claims for out-of-pocket expenses and to deny

    any fraudulent claims. The Settlement achieves a further reduction in administrative expenses by

    employing the same Settlement Special Administrator to undertake these responsibilities for this

    Settlement and the seven prior, approved settlements.

        K.    Attorneys’ Fees and Incentive Awards for Class Representatives.

             Counsel for Plaintiffs and for VW did not begin to negotiate attorneys’ fees and expenses

    until after agreeing to the principal terms set forth in the Settlement Agreement. The Settlement

    Agreement provides that Settlement Class Counsel agree to limit their request to the Court for

    attorneys’ fees and expenses to no more than 30% of the applicable Settlement Amount.3

    Likewise, Volkswagen agrees not to oppose such a request. Attorneys’ fees and expenses

    awarded to Settlement Class Counsel for work done on behalf of the Class will be paid from the

    Settlement Fund.

             The Parties agreed that the Court’s resolution of the issue of attorneys’ fees and expenses

    shall have no bearing on the Settlement Agreement. In particular, an Order solely relating to



    3
      This percentage is in keeping with prevailing law and practice in this Circuit. See, e.g.,
    Camden I Condo. Ass’n, Inc. v. Dunkle, 946 F.2d 768, 774-75 (11th Cir. 1991); Waters v. Int’l
    Precious Metals Corp., 190 F.3d 1291, 1294 (11th Cir. 1999); In re Checking Account Overdraft
    Litig., 830 F. Supp. 2d 1330, 1365-66 (S.D. Fla. 2011); Almanazar v. Select Portfolio Servicing,
    Inc., No. 14-cv-22586-FAM, 2016 WL 1169198, at *4 (S.D. Fla. Mar. 25, 2016).
                                                     21
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 25 of 44




    attorneys’ fees or expenses shall not operate to terminate or cancel the Settlement Agreement or

    affect or delay its Effective Date.

            Finally, if the Eleventh Circuit vacates or reconsiders its decision in Johnson v. NPAS

    Sols., LLC, 975 F.3d 1244 (11th Cir. 2020), Plaintiffs’ counsel may petition the Court for

    incentive awards of up to $5,000 per Class Representative to compensate the Plaintiffs for their

    efforts on behalf of the Class.

                                          MEMORANDUM OF LAW

       A.    The Legal Standard for Preliminary Approval.

            Rule 23(e) requires judicial approval for the compromise of claims brought on a class

    basis. “Although class action settlements require court approval, such approval is committed to

    the sound discretion of the district court.” In re U.S. Oil and Gas Litig., 967 F.2d 489, 493 (11th

    Cir. 1992). In exercising that discretion, courts are mindful of the “strong judicial policy favoring

    settlement as well as by the realization that compromise is the essence of settlement.” Bennett v.

    Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984). The policy favoring settlement is especially

    relevant in class actions and other complex matters, where the inherent costs, delays, and risks of

    continued litigation might otherwise overwhelm any potential benefit the class could hope to

    obtain. See, e.g., Ass’n for Disabled Americans, Inc. v. Amoco Oil Co., 211 F.R.D. 457, 466

    (S.D. Fla. 2002) (“There is an overriding public interest in favor of settlement, particularly in

    class actions that have the well-deserved reputation as being most complex.”) (citing Cotton v.

    Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977)); see also 4 NEWBERG ON CLASS ACTIONS § 11.41

    (4th ed. 2002) (citing cases).

            The purpose of preliminary evaluation of proposed class action settlements is to

    determine whether the settlement is within the “range of reasonableness.” 4 NEWBERG § 11.26;

    Almanazar, 2015 WL 10857401, at *1. “Preliminary approval is appropriate where the proposed
                                                     22
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 26 of 44




    settlement is the result of the parties’ good faith negotiations, there are no obvious deficiencies

    and the settlement falls within the range of reason.” Smith v. Wm. Wrigley Jr. Co., No. 09-cv-

    60646, 2010 WL 2401149, at *2 (S.D. Fla. June 15, 2010). “Settlement negotiations that involve

    arm’s length, informed bargaining with the aid of experienced counsel support a preliminary

    finding of fairness.”   Almanazar, 2015 WL 10857401, at *1. See MANUAL               FOR   COMPLEX

    LITIGATION, Third, § 30.42 (West 1995) (“A presumption of fairness, adequacy, and

    reasonableness may attach to a class settlement reached in arm’s-length negotiations between

    experienced, capable counsel after meaningful discovery.”) (internal quotation marks omitted).

           When determining whether a settlement is ultimately fair, adequate, and reasonable,

    recently amended Rule 23(e)(2) instructs courts to consider whether: (1) “the class

    representatives and class counsel have adequately represented the class; [(2)] the proposal was

    negotiated at arm’s length; [(3)] the relief provided for the class is adequate[;] and [(4)] the

    proposal treats Class Members equitably relative to each other.” Fed. R. Civ. P. 23(e)(2); In re

    Payment Card Interchange Fee & Merchant Discount Antitrust Litig., 330 F.R.D. 11, 29

    (E.D.N.Y. 2019). Additionally, courts in this circuit have looked to: “(1) the likelihood of

    success at trial; (2) the range of possible recovery; (3) the point on or below the range of possible

    recovery at which a settlement is fair, adequate and reasonable; (4) the complexity, expense and

    duration of litigation; (5) the substance and amount of opposition to the settlement; and (6) the

    stage of the proceedings at which the settlement was achieved.” Bennett, 737 F.2d at 986; see,

    e.g., Smith, 2010 WL 2401149, at *2. All of these factors support preliminary approval of the

    settlement.

           Neither formal notice nor a hearing is required at the preliminary approval stage; the

    Court may grant such relief upon an informal application by the Parties or may conduct any



                                                     23
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 27 of 44




    hearing in public or in chambers, at the Court’s discretion. See MANUAL      FOR   COMPL. LITIG. §

    13.14.

        B.    The Settlement Satisfies the Criteria for Preliminary Approval.

             Each of the relevant Rule 23(e)(2) factors weighs in favor of Preliminary Approval of the

    Settlement. First, Class Representatives and Class Counsel have adequately represented the

    Class. Fed. R. Civ. P. 23(e)(2)(A). Second, the Settlement was reached in the absence of

    collusion and is the product of good-faith, informed, and arm’s-length negotiations by competent

    counsel of a vigorously contested case. Fed. R. Civ. P. 23(e)(2)(B). Third, the relief obtained by

    the Settlement is more than adequate, considering the costs, risks, and delay associated with trial

    as well as appeal, the relief provided to the Class, and the attorneys’ fees sought. Fed. R. Civ. P.

    23(e)(2)(C).4 Fourth, the Settlement treats all Class Members equitably relative to each other.

    Fed. R. Civ. P. 23(e)(2)(D).

             Any settlement requires the parties to balance the merits of the claims and defenses

    asserted against the attendant risks of continued litigation and delay. Plaintiffs maintain that the

    claims asserted are meritorious, that any motion for class certification would prove successful,

    and that Plaintiffs would prevail if this matter proceeded to trial. VW, however, maintains that

    Plaintiffs’ claims are unfounded and cannot be maintained as a class action. VW denies any

    potential liability and has shown a willingness to litigate Plaintiffs’ claims vigorously and

    zealously.

             The Parties have concluded that the benefits of settlement in this case outweigh the risks

    attendant to continued litigation, which include, but are not limited to, the time and expenses

    associated with proceeding to trial, the time and expenses associated with appellate review, and

    4
     There are no agreements by the Parties that are not reflected in the Settlement. See Fed. R. Civ.
    P. 23(e)(2)(c)(iv).

                                                     24
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 28 of 44




    the countless uncertainties of litigation, particularly in the context of a large and complex multi-

    district litigation. In sum, a preliminary review of the factors related to the fairness, adequacy,

    and reasonableness of the Settlement demonstrates that the Settlement fits well within the range

    of fairness, adequacy, and reasonableness, such that Preliminary Approval is appropriate.

           1.      Class Representatives        and    Class    Counsel     Have   Adequately
                   Represented the Class.

           Plaintiffs’ interests are aligned and coextensive with those of absent Class Members.

    Plaintiffs were subjected to the same conduct by Volkswagen and suffered the same injuries as

    absent Class Members. More importantly, absent Class Members will equally benefit from the

    relief provided by the Settlement.

           Class Counsel also has adequately represented the Class in this litigation and Settlement.

    Counsel for each party is particularly experienced in the litigation, certification, trial, and

    settlement of nationwide class action cases. Counsel zealously represented their clients’ interests

    through protracted litigation before this Court for well over three years.

           Moreover, in evaluating Class Representatives’ and Class Counsel’s adequacy, courts

    consider whether Class Counsel and Plaintiffs “had an adequate information base” before

    negotiating and entering into the settlement. See Rule 23(e)(2)(A) advisory committee’s note to

    2018 amendment. Courts thus consider the stage of proceedings at which settlement is achieved

    “to ensure that Plaintiffs had access to sufficient information to adequately evaluate the merits of

    the case and weigh the benefits of settlement against further litigation.” Lipuma v. Am. Express

    Co., 406 F. Supp. 2d 1298, 1324 (S.D. Fla. 2005).

           In negotiating this Settlement in particular, Settlement Class Counsel had the benefit of

    years of experience and a familiarity with the facts of this Action, as well as with other cases

    involving similar claims. Settlement Class Counsel conducted a thorough investigation and

                                                      25
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 29 of 44




    analysis of Plaintiffs’ claims and Volkswagen’s defenses and engaged in extensive formal

    discovery with VW. Settlement Class Counsel’s review of that extensive discovery enabled

    them to gain an understanding of the evidence related to central questions in the case and

    prepared counsel for well-informed settlement negotiations. See Francisco v. Numismatic

    Guaranty Corp. of America, No. 06-61677-CIV, 2008 WL 649124, at *11 (S.D. Fla. Jan. 31,

    2008) (stating that “Class Counsel had sufficient information to adequately evaluate the merits of

    the case and weigh the benefits against further litigation” where counsel conducted two Rule

    30(b)(6) depositions and obtained “thousands” of pages of documentary discovery).

           2.      The Settlement is the Product of Good-Faith, Informed, and Arm’s-
                   Length Negotiations.

           Rule 23(e)(2)(B) requires courts to consider whether “the proposal was negotiated at

    arm’s length.” And courts have noted that class action settlement should be approved so long as

    a district court finds that “the settlement is fair, adequate and reasonable and is not the product of

    collusion between the parties.” Cotton, 559 F.2d at 1330; see also Lipuma, 406 F. Supp. at 1318-

    19 (S.D. Fla. 2005) (approving class settlement where the “benefits conferred upon the Class are

    substantial, and are the result of informed, arm’s-length negotiations by experienced Class

    Counsel”).

           The Settlement is the result of intensive, arm’s-length negotiations between experienced

    attorneys who are familiar with class action litigation and with the legal and factual issues of this

    case. The Parties engaged in extensive, adversarial negotiations for several months, engaged an

    experienced mediator, and exchanged countless proposals while the litigation continued on a

    parallel track. These negotiations were conducted in the absence of collusion.




                                                     26
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 30 of 44




           3.      The Relief Provided to Class Members is Adequate.

           Any settlement requires the parties to balance the merits of the claims and defenses

    asserted against the attendant risks of continued litigation and delay. Plaintiffs maintain that the

    claims asserted are meritorious, that any motion for class certification would prove successful,

    and that Plaintiffs would prevail if this matter proceeded to trial.         Volkswagen, however,

    maintains that Plaintiffs’ claims are unfounded and cannot be litigated as a class action.

    Volkswagen denies any potential liability and has shown a willingness to litigate Plaintiffs’

    claims vigorously. The Parties have concluded that the benefits of settlement in this case

    outweigh the risks attendant to continued litigation, which include, but are not limited to, the

    time and expenses associated with proceeding to trial, the time and expenses associated with

    appellate review, and the countless uncertainties of litigation, particularly in the context of a

    large and complex litigation.      These considerations align with Rule 23(e)(2)(C)(i), which

    instructs courts to consider whether the costs, risks, and delay of trial and appeal militate toward

    a finding that the Settlement provides adequate relief to the class.

           When evaluating “the terms of the compromise in relation to the likely benefits of a

    successful trial . . . the trial court is entitled to rely upon the judgment of experienced counsel for

    the parties.” Cotton, 559 F.2d at 1330. “Indeed, the trial judge, absent fraud, collusion, or the

    like, should be hesitant to substitute its own judgment for that of counsel.” Id.

           Courts have determined that settlements may be reasonable even where Plaintiffs recover

    only part of their actual losses. See Behrens v. Wometco Enters., Inc., 118 F.R.D. 534, 542 (S.D.

    Fla. 1988) (“[T]he fact that a proposed settlement amounts to only a fraction of the potential

    recovery does not mean the settlement is unfair or inadequate.”). “The existence of strong

    defenses to the claims presented makes the possibility of a low recovery quite reasonable.”

    Lipuma, 406 F. Supp. 2d at 1323.
                                                      27
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 31 of 44




           The value of the Settlement exceeds $42 million, a significant amount by any measure.

    Settlement Class Counsel have a thorough understanding of the practical and legal issues that

    Plaintiffs would continue to face litigating these claims against VW, including class certification

    and summary judgment. The approximately $42 million recovery, along with the Customer

    Support Program, is an outstanding result given the complexity of the Action and the significant

    barriers that stand between the present juncture of the litigation and final judgment: Daubert

    challenges to damage experts’ methodologies; class certification; interlocutory Rule 23(f) appeal

    of class certification; motions for summary judgment; trial; and post-trial appeals.

           The approximately $42 million value of the Settlement alone represents approximately

    20% of Plaintiffs’ and Class Members’ estimated damages recovery under a method of

    calculating damages that rests on the costs of repairing the Takata airbags.5 The additional value

    of the Customer Support Programs further increases the range of recovery as a percentage of the

    possible damages that Plaintiffs and Class Members could recover if they were to prevail all the

    way through trial and on appeal.

           By any reasonable measure, this recovery is a significant achievement given the obstacles

    that Plaintiffs faced and continue to confront in the litigation. Given the substantial benefits that

    the Settlement provides to Class Members and the extraordinary public safety crisis that the

    Settlement aims to address, the Settlement is fair and represents a reasonable recovery for the

    Class in light of VW’s defenses and the challenging and unpredictable path of litigation Plaintiffs

    would have faced absent a settlement.



    5
      Alternative methods for calculating damages, many of which would yield damages far greater
    than a conservative method based on the prices of airbag modules, are available to Plaintiffs as
    well. Of course, if this case were to proceed to trial, Plaintiffs would not be limited to the most
    conservative measure of damages, and instead could pursue these alternative methodologies.


                                                     28
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 32 of 44




                   (a)   The Costs and Risks of Trial.

           While Plaintiffs and Settlement Class Counsel are confident in the strength of their case,

    they are also pragmatic in their awareness of the various defenses available to Volkswagen, as

    well as the risks inherent to litigation. VW has claimed that Plaintiffs will be unable to prove

    knowledge of the defect on the part of VW. VW has also claimed that it was deceived by Takata

    as to the safety of its inflators, and Takata Corporation has pleaded guilty to a count of wire

    fraud based on testing results provided to certain automakers. VW has argued that these charges,

    which portray automotive companies as “victims” and that Automotive Defendants have

    previously described as a “game changer,” absolve VW of any liability.

           The dismissal of VW AG, VW’s foreign parent, on personal jurisdiction grounds has also

    added a considerable measure of risk to Plaintiffs’ case because VW AG was responsible for the

    design, development, and manufacture of the VW vehicles, and VW has claimed that VW AG

    alone is in possession or control of records concerning the design, development, and manufacture

    of the vehicles and inflators. VW is expected to challenge Plaintiffs’ damages theories on a

    variety of grounds. Based on the discovery that has been conducted to date, Plaintiffs believe

    that they could prevail in a litigated class certification battle. Yet VW would assert numerous

    arguments against certification of all or parts of the Class, presenting risks. Moreover, even if

    Plaintiffs were successful, VW would inevitably seek interlocutory review of class certification

    rulings via Rule 23(f) in the Court of Appeals, delaying the progress towards trial and any

    recovery for the Class.

           The success of Plaintiffs’ claims in future litigation turns on these and other questions

    that are certain to arise in the context of motions for summary judgment and at trial. Protracted

    litigation carries inherent risks that would necessarily have delayed and endangered Class

    Members’ monetary recovery. Even if Plaintiffs prevailed at trial against Volkswagen, any
                                                   29
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 33 of 44




    recovery could be delayed for years by an appeal. See Lipuma, 406 F. Supp. 2d at 1322

    (likelihood that appellate proceedings could delay class recovery “strongly favor[s]” approval of

    a settlement).

           This Settlement provides substantial, immediate relief to Class Members and addresses

    an extraordinary national public safety crisis without further delay. This settlement will speed up

    the recall and provide benefits to the Class Members far sooner than a litigated outcome. And

    some of those benefits are ones that VW could not have been compelled to deliver solely through

    litigation. Under the circumstances, Plaintiffs and Class Counsel appropriately determined that

    the Settlement reached with VW outweighs the risks of continued litigation.

                     (b)   The Effectiveness of the Distribution of the Settlement Benefits.

           The Settlement is non-reversionary, so all available Settlement funds will be distributed

    to the Class. No unused funds will revert or be returned to VW. This is the most effective way

    to ensure that Settlement benefits will go to the Class. These benefits will reach Class members

    in a number of ways: cash payments for out-of-pocket expenses and the Residual Distribution;

    free rental or loaner cars when the Recall Remedy is being performed or is delayed; an Outreach

    Program that will directly improve safety; and a Customer Support Program for any future

    problems with the replacement airbag inflators.

           In addition, the distribution of Settlement proceeds will be managed by the same

    Settlement Special Administrator who has been effectively implementing the initial seven

    settlements in this MDL. The wealth of knowledge and experience that the Settlement Special

    Administrator has gained from the prior settlements will benefit the Class here.

                     (c)   Settlement Class Representative Service Awards and Attorney’s Fees.

           The Eleventh Circuit’s decision in Johnson v. NPAS Sols., LLC, 975 F.3d 1244 (11th Cir.

    2020), likely prevents Plaintiffs from receiving typical service or incentive awards. But a
                                                      30
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 34 of 44




    petition for rehearing en banc remains pending in Johnson, so if the decision is vacated or

    reconsidered, the Settlement permits Plaintiffs to petition the Court for incentive awards of up to

    $5,000 per Class Representative to compensate the Plaintiffs for their efforts on behalf of the

    Class. This was an accepted and common practice before Johnson, and the amount aligns with

    awards approved in similar class actions.

            Similarly, the Parties’ agreement that Class Counsel will seek and accept no more than

    30% of the Settlement Amount in attorneys’ fees and expenses, to which Volkswagen will not

    object, is fair, adequate, and consistent with prevailing law in the Eleventh Circuit and this

    District.6




                   (d) The Settlement Represents the Full Agreement of the Parties.

            There is no other agreement between the parties that is required to be identified by Rules

    23(e)(3) or any agreement made in connection with the Settlement that is not part of the

    Settlement. The Court can, therefore, determine the fairness and adequacy of the Parties’

    proposal for settlement by looking solely to the Settlement.

            4. The Settlement Treats Class Members Equitably Relative to Each Other.

            The Settlement treats all Class Members equitably. Rule 23(e)(2)(D) considers “whether

    the apportionment of relief among Class Members take[s] appropriate account of differences

    among their claims,” see Rule 23(e)(2)(D) advisory committee’s note to 2018 amendment, which


    6
      This percentage is in keeping with prevailing law and practice in this Circuit. See, e.g.,
    Camden I Condo. Ass’n, Inc. v. Dunkle, 946 F.2d 768, 774–75 (11th Cir. 1991); Waters v. Int’l
    Precious Metals Corp., 190 F.3d 1291, 1294 (11th Cir. 1999); In re Checking Account Overdraft
    Litig., 830 F. Supp. 2d 1330, 1365–66 (S.D. Fla. 2011); Almanazar v. Select Portfolio
    Servicing, Inc., No. 14-cv-22586-FAM, 2016 WL 1169198, at *4 (S.D. Fla. Mar. 25, 2016).

                                                    31
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 35 of 44




    the Settlement does. The payments each Class Member will receive is based on the Class

    Member’s out-of-pocket expenses actually incurred or the Residual Distribution, which provides

    the same amount to each Class Member in a given year. As the claims of all Class Members are

    identical and arise from the same conduct, there are no pertinent differences for which to

    account.

       C.      Preliminary Certification of the Settlement Class Is Appropriate.

            For settlement purposes, Plaintiffs respectfully request that the Court certify the

    Settlement Class defined above and in the Agreement. “A class may be certified solely for

    purposes of settlement [if] a settlement is reached before a litigated determination of the class

    certification issue.” Borcea v. Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal

    quotation marks omitted). “Confronted with a request for settlement-only class certification, a

    district court need not inquire whether the case, if tried, would present intractable management

    problems . . . for the proposal is that there be no trial.” Amchem Prods., Inc. v. Windsor, 521 U.S.

    591, 620 (1997).

            Preliminary certification of a nationwide class for settlement purposes permits notice of

    the proposed Settlement to issue to the class to inform class members of the existence and terms

    of the proposed Settlement, of their right to be heard on its fairness, of their right to opt out, and

    of the date, time, and place of the fairness hearing. See MANUAL FOR COMPL. LITIG., §§ 21.632,

    21.633. For purposes of this Settlement only, VW does not oppose class certification. For the

    reasons set forth below, certification is appropriate under Rules 23(a) and (b)(3).

            Certification under Rule 23(a) requires that (1) the class is so numerous that joinder of all

    members is impracticable, (2) there are questions of law or fact common to the class, (3) the

    claims or defenses of the representative parties are typical of the claims or defenses of the class,

    and (4) the representative parties will fairly and adequately protect the interests of the class.
                                                     32
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 36 of 44




    Under Rule 23(b)(3), certification is appropriate if the questions of law or fact common to the

    members of the class predominate over individual issues of law or fact and if a class action is

    superior to other available methods for the fair and efficient adjudication of the controversy.

           The numerosity requirement of Rule 23(a) is satisfied because the Settlement Class

    consists of approximately one million people throughout the United States, and joinder of all

    such persons is impracticable. See Fed. R. Civ. P. 23(a)(1); Kilgo v. Bowman Trans., 789 F.2d

    859, 878 (11th Cir. 1986) (numerosity satisfied where plaintiffs identified at least 31 class

    members “from a wide geographical area”).

           “[C]ommonality requires that there be at least one issue whose resolution will affect all or

    a significant number of the putative class members.” Williams v. Mohawk Indus., Inc., 568 F.3d

    1350, 1355 (11th Cir. 2009) (internal quotation marks omitted); see also Fabricant v. Sears

    Roebuck, 202 F.R.D. 310, 313 (S.D. Fla. 2001) (same). Here, the commonality requirement is

    satisfied because there are many questions of law and fact common to the Settlement Class that

    center on VW’s conduct in manufacturing and selling vehicles equipped with defective Takata

    airbags while representing that those vehicles were safe, as alleged in the operative [Fourth]

    Amended Consolidated Class Action Complaint. See In re Checking Account Overdraft Litig.,

    275 F.R.D. 666, 673-74 (S.D. Fla. 2011).

           For similar reasons, Plaintiffs’ claims are reasonably coextensive with those of the absent

    Class Members, such that the Rule 23(a)(3) typicality requirement is satisfied. See Kornberg v.

    Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where

    claims “arise from the same event or pattern or practice and are based on the same legal theory”);

    Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are typical of the

    class where they “possess the same interest and suffer the same injury as the class members”).

    Plaintiffs are typical of absent Class Members because they were subjected to the same conduct
                                                    33
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 37 of 44




    of Volkswagen and claim to have suffered from the same injuries, and because they will equally

    benefit from the relief provided by the Settlement.

           Plaintiffs also satisfy the adequacy of representation requirement. Adequacy under Rule

    23(a)(4) relates to: (1) whether the proposed class representatives have interests antagonistic to

    the class; and (2) whether the proposed class counsel has the competence to undertake this

    litigation. Fabricant, 202 F.R.D. at 314. The determinative factor “is the forthrightness and vigor

    with which the representative party can be expected to assert and defend the interests of the

    members of the class.” Lyons v. Georgia-Pacific Corp. Salaried Emp. Ret. Plan, 221 F.3d 1235,

    1253 (11th Cir. 2000) (internal quotation marks omitted). Plaintiffs’ interests are coextensive

    with, and not antagonistic to, the interests of the Class, because Plaintiffs and absent Class

    Members have an equally great interest in the relief offered by the Settlement, and absent Class

    Members have no diverging interests.       Further, Plaintiffs are represented by qualified and

    competent counsel with extensive experience and expertise prosecuting complex class actions,

    including consumer actions similar to the instant case. Settlement Class Counsel have devoted

    substantial time and resources to vigorous litigation of the Action from inception through the

    date of the Settlement.

           The predominance requirement of Rule 23(b)(3) requires that “[c]ommon issues of fact

    and law . . . ha[ve] a direct impact on every class member’s effort to establish liability that is

    more substantial than the impact of individualized issues in resolving the claim or claims of each

    class member.” Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601

    F.3d 1159, 1170 (11th Cir. 2010) (internal quotation marks omitted). Plaintiffs satisfy the

    predominance requirement because liability questions common to all Class Members

    substantially outweigh any possible issues that are individual to each Settlement Class Member.

    The salient evidence necessary to establish Plaintiffs’ claims is common to both the Class
                                                    34
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 38 of 44




    Representatives and all members of the Class—they would all seek to prove that VW’s vehicles

    have common defects and that VW’s conduct was wrongful. And the evidentiary presentation

    changes little if there are 100 Class members or 6,000,000: in either instance, Plaintiffs would

    present the same evidence of VW’s marketing and promised warranties, and the same evidence

    of the Subject Vehicles’ alleged defects. Klay v. Humana, Inc., 382 F.3d 1241, 1255 (11th Cir.

    2004) (“[I]f common issues truly predominate over individualized issues in a lawsuit, then ‘the

    addition or subtraction of any of the plaintiffs to or from the class [should not] have a substantial

    effect on the substance or quantity of evidence offered.’”) (quoting Alabama v. Blue Bird Body

    Co., 573 F.2d 309, 322 (5th Cir. 1978)).

            Furthermore, resolution of thousands of claims in one action is far superior to individual

    lawsuits, because it promotes consistency and efficiency of adjudication. See Fed. R. Civ. P.

    23(b)(3). For these reasons, the Court should certify the Class defined in the Settlement.

       D.     The Court Should Approve the Proposed Notice Program Because It Is
              Constitutionally Sound.

            “Rule 23(e)(1)(B) requires the court to direct notice in a reasonable manner to all class

    members who would be bound by a proposed settlement, voluntary dismissal, or compromise

    regardless of whether the class was certified under Rule 23(b)(1), (b)(2), or (b)(3).” MANUAL

    FOR   COMPL. LITIG., § 21.312 (internal quotation marks omitted). The best practicable notice is

    that which is “reasonably calculated, under all the circumstances, to apprise interested parties of

    the pendency of the action and afford them an opportunity to present their objections.” Mullane

    v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). To satisfy this standard, “[n]ot

    only must the substantive claims be adequately described but the notice must also contain

    information reasonably necessary to make a decision to remain a class member and be bound by

    the final judgment or opt out of the action.” Twigg v. Sears, Roebuck & Co., 153 F.3d 1222,

                                                     35
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 39 of 44




    1227 (11th Cir. 1998) (internal quotation marks omitted); see also MANUAL FOR COMPL. LITIG.,

    § 21.312 (listing relevant information).

           The proposed Notice Program satisfies all of these criteria. As recited in the Settlement

    and above, the Notice Program will inform Class Members of the substantive terms of the

    Settlement, will advise Class Members of their options for opting-out or objecting to the

    Settlement, and will direct them where to obtain additional information about the Settlement.

    Moreover, the Notice Program was designed and is being implemented by one of the most

    respected Notice experts in the country, Cameron Azari of Epiq Systems, Inc.

           In his declaration, attached as Exhibit 11 to the Settlement Agreement, Mr. Azari

    provides detailed information about the design and scope of the Notice Program, which Epiq

    Systems will administer. As Mr. Azari states, the program is “the best notice practicable under

    the circumstances of this case.” Exhibit A, Ex. 11 thereto, ¶¶ 12, 56. Among other things, the

    program includes direct mail, the best possible form of notice (id., ¶¶ 20-24), and with the

    addition of broadcast media, print publications, and online banners, the notice is “estimated to

    reach at least 95%” of the Class (id., ¶ 19).        Such a program is designed to exceed the

    requirements of constitutional due process. (Id.) The media campaign, moreover, provides the

    added benefit of supporting the broader goal of the Outreach Program to raise awareness of the

    recall and increase Recall Remedy completion rates.

           Importantly, the Notice Program also targets a Spanish-speaking audience, with

    placements in Spanish-language print publications, magazines, radio, and online. (Id., ¶¶ 13, 24,

    25, 27, 28, 31, 35, 41.) Likewise, the Direct Mail Notice and Long Form Notice will be

    available in Spanish on the website. (Id., ¶ 49.)

           Therefore, the Court should approve the Notice Program and the form and content of the

    Notices appended as Exhibits 2, 6, and 8 of the Settlement Agreement.
                                                    36
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 40 of 44




        E.        The Court Should Schedule a Fairness Hearing.

             The last step in the Settlement approval process is a Fairness Hearing, at which the Court

    will hear all evidence and argument necessary to make its final evaluation of the Settlement.

    Proponents of the Settlement may explain the terms and conditions of the Settlement and offer

    argument in support of final approval. The Court will determine at or after the Fairness Hearing

    whether the Settlement should be approved; whether to enter a final order and judgment under

    Rule 23(e); and whether to approve Class Counsel’s application for attorneys’ fees and

    reimbursement of costs and expenses and the request for Service Awards for the Class

    Representatives.

             Plaintiffs request that the Court schedule the Fairness Hearing for December 10, 2021, if

    that is convenient for the Court. Plaintiffs will file their motion for final approval of the

    Settlement, and Class Counsel will file their Fee Application, no later than 45 days prior to the

    Fairness Hearing.

                                                  CONCLUSION

             For the foregoing reasons, Plaintiffs respectfully request that the Court enter an Order

    that:

             1.      Grants preliminary approval to the Settlement;

             2.      Preliminarily certifies the proposed Class defined in the Settlement pursuant
                     to Rule 23(b)(3) and (e), for settlement purposes only, and appoints the
                     following as Class Representatives for the VW Class: Dave DeKing, Chloe
                     Crater, Efrain Ferrer, Christine Palmer, Bladimir Busto, Jr., Jacqueline
                     Carrillo, Silvia Gil, Steven Levin, George O’Connor, Stephanie Puhalla,
                     Charles Sakolsky, Delola Nelson-Reynolds, Holly Stotler, Malia Moore,
                     Linda Dean, Trevor MacLeod, Pattie Byrd, Maureen Dowds, Annette
                     Montanaro, Desiree Jones-Lassiter, Angela Cook, Angela Dickie, Antonia
                     Dowling, Latecia J. Jackson, Nikki Norvell, Chloe Wallace, Michael Farriss,
                     and April Rockstead Barker;

             3.      Approves (a) the Notice Program set forth in the Settlement, (b) the form
                     and content of the Notice as set forth in the forms attached to the Settlement
                                                       37
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 41 of 44




               as Exhibits 2, 6, 8 thereto, and (c) the Registration/Claim Form attached as
               Exhibit 12 thereto;

          4.   Approves and orders the opt-out and objection procedures set forth in the
               Settlement;

          5.   Stays the consumer economic loss claims asserted in the Action against
               VW;

          6.   Appoints as Settlement Class Counsel the law firms listed in the Settlement
               Agreement (e.g., Exhibit A, § I.A.40);

          7.   Schedules a Fairness Hearing for December 10, 2021, subject to the Court’s
               availability and convenience; and

          8.   Addresses the other related matters pertinent to the preliminary approval of
               the Settlement.




                                                38
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 42 of 44




    Dated: September 1, 2021                      Respectfully submitted,

                                                  PODHURST ORSECK, P.A.

                                                  /s/ Peter Prieto
                                                  Peter Prieto (FBN 501492)
                                                  Aaron S. Podhurst (FBN 63606)
                                                  Stephen F. Rosenthal (FBN 131458)
                                                  John Gravante (FBN 617113)
                                                  Matthew P. Weinshall (FBN 84783)
                                                  Alissa Del Riego (FBN 99742)
                                                  SunTrust International Center
                                                  One S.E. Third Ave., Suite 2300
                                                  Miami, Florida 33131
                                                  Phone: (305) 358-2800
                                                  Fax: (305) 358-2382
                                                  Email: pprieto@podhurst.com
                                                          apodhurst@podhurst.com
                                                          srosenthal@podhurst.com
                                                          jgravante@podhurst.com
                                                          mweinshall@podhurst.com
                                                          adelriego@podhurst.com

                                                  Chair Lead Counsel for Plaintiffs




                                         39
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 43 of 44




          COLSON HICKS EIDSON                          SMITH LACIEN LLP
          Lewis S. “Mike” Eidson                       Todd A. Smith
          mike@colson.com                              tsmith@smithlacien.com
          Curtis Bradley Miner                         70 W Madison St Suite 5770,
          curt@colson.com                              Chicago, IL 60602
          255 Alhambra Circle, PH                      (312) 509-8900
          Coral Gables, FL 33134
          T: 305-476-7400                              Plaintiffs’ Economic Damages Track Co-
                                                       Lead Counsel
          Plaintiffs’ Personal Injury Track Lead
          Counsel
          BOIES, SCHILLER & FLEXNER LLP                LIEFF CABRASER HEIMANN &
          David Boies, Esq.                            BERNSTEIN LLP
          Motty Shulman (Fla Bar. No. 175056)          Elizabeth Cabraser
          333 Main Street                              ecabraser@lchb.com
          Armonk, NY 10504                             Phong-Chau Gia Nguyen
          Tel: (914) 749-8200                          pgnguyen@lchb.com
          Fax: (914) 749-8300                          275 Battery St., Suite 3000
          Email: dboies@bsfllp.com                     San Francisco, CA 94111-3339
                  mshulman@bsfllp.com                  T:     415-956-1000

          Stephen N. Zack (Fla. Bar No. 145215)        David Stellings
          James Lee (Fla. Bar No.: 67558)              250 Hudson Street, 8th Floor
          100 Southeast 2nd Street, Suite 2800         New York, NY 10012
          Miami, FL 33131                              212-355-9500
          Tel: (305) 539-8400                          dstellings@lchb.com
          Fax: (305) 539-1307
          Email: szack@bsfllp.com                      Plaintiffs’ Steering Committee
                 mheise@bsfllp.com


          Plaintiffs’ Economic Damages Track
          Co-Lead Counsel




                                                  40
Case 1:15-md-02599-FAM Document 4105 Entered on FLSD Docket 09/01/2021 Page 44 of 44




          CARELLA BYRNE CECCHI OLSTEIN                 BARON & BUDD, PC
          BRODY & AGNELLO, PC                          Roland Tellis
          James E. Cecchi                              rtellis@baronbudd.com
          jcecchi@carellabyrne.com                     David Fernandes
          5 Becker Farm Road                           dfernandes@bardonbudd.com
          Roseland, NJ 07068-1739                      Mark Pifko
          T: 973 994-1700                              mpifko@baronbudd.com
          f: 973 994-1744                              15910 Ventura Blvd.,
                                                       Suite 1600
                                                       Encino, CA 91436
          Plaintiffs’ Steering Committee               T: 818-839-2333

                                                       J. Burton LeBlanc
                                                       9015 Bluebonnet Blvd.
                                                       Baton Rouge, LA 70810
                                                       T: 225-761-6463


                                                       Plaintiffs’ Steering Committee



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via

    CM/ECF and served on all counsel of record via electronic notices generated by CM/ECF on

    September 1, 2021.

                                                   By: /s/ Peter Prieto
                                                           Peter Prieto




                                              41
